              Case 2:19-cr-00165-MCE Document 25 Filed 04/29/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00165-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   DEZMAIGHNE MCCLAIN,                                DATE: May 14, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for status conference on May 14, 2020. On April 17, 2020, this Court issued

18 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

20 after June 1. This and previous General Orders were entered to address public health concerns related to
21 COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00165-MCE Document 25 Filed 04/29/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4), and in setting a new date for the status conference. 1

22 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

23 “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00165-MCE Document 25 Filed 04/29/20 Page 3 of 4


 1         1.       By previous order, this matter was set for status on May 14, 2020.

 2         2.       By this stipulation, defendant now moves to continue the status conference until June 11,

 3 2020, and to exclude time between May 14, 2020, and June 11, 2020, under Local Code T4.

 4         3.       The parties agree and stipulate, and request that the Court find the following:

 5                  a)     On January 27, 2020, the Court allowed the previously assigned Assistant Federal

 6         Defender to be replaced with the currently designated defense counsel.

 7                  b)     The government has represented that the discovery associated with this case

 8         includes investigative reports, audio and video recordings, and reports of interview, among other

 9         documents. All of this discovery has been either produced directly to counsel and/or made

10         available for inspection and copying.

11                  c)     Counsel for defendant desires additional time to consult with her client, to review

12         the current charges, to conduct investigation and research related to the charges, to review and

13         copy discovery for this matter, to discuss potential resolutions with her client, and to otherwise

14         prepare for trial, if necessary.

15                  d)     Counsel for defendant believes that failure to grant the above-requested

16         continuance would deny her the reasonable time necessary for effective preparation, taking into

17         account the exercise of due diligence.

18                  e)     The government does not object to the continuance.

19                  f)     Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of May 14, 2020 to June 11, 2020,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         4.       Failure to exclude time under these circumstances would result in a miscarriage of justice

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00165-MCE Document 25 Filed 04/29/20 Page 4 of 4


 1 under 18 U.S.C. 3161(h)(7)(B)(i).

 2          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

 3 Trial Act dictate that additional time periods are excludable from the period within which a trial must

 4 commence.

 5          IT IS SO STIPULATED.

 6

 7
      Dated: April 27, 2020                                  MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ MICHELE BECKWITH
10                                                           MICHELE BECKWITH
                                                             Assistant United States Attorney
11

12
      Dated: April 27, 2020                                  /s/ SHARI GAIL RUSK
13                                                           SHARI GAIL RUSK
14                                                           Counsel for Defendant
                                                             Dezmaighne McClain
15

16
                                                     ORDER
17
            IT IS SO ORDERED.
18
     Dated: April 28, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
